Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption "Experts" in the Registration Statement (Form F-3), and related Prospectus of CYREN Ltd. for the registration of debt securities, ordinary shares, warrants and to the incorporation by reference therein of our report dated April 30, 2014, with respect to the consolidated financial statements of CYREN Ltd. included in its Annual Report (Form 20-F) for the year ended December 31, 2013, filed with the Securities and Exchange Commission. Tel-Aviv, Israel KOST, FORER, GABBAY and KASIERER June 20, 2014 A member ofEY Global
